Citation Nr: 1734296	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  09-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral leg disability, claimed as arthritis, to include osteochondroma of the left fibula and restless leg syndrome, and to include as secondary to bilateral foot disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1988 to September 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In April 2010 and September 2016, the Veteran appeared at Board hearings before the undersigned judges.  Transcripts of those hearing are associated with the claims file.

This case was previously before the Board in December 2010, April 2012, January 2013, June 2013, October 2014 and January 2017.  On those occasions it was remanded for further development.

As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's leg disabilities, to include osteochondroma of the left fibula and restless leg syndrome, were incurred in-service or that they were caused or aggravated by bilateral foot disabilities.

2.  The evidence fails to show arthritis of the legs.




CONCLUSION OF LAW

The criteria for service connection for bilateral leg disability, claimed as arthritis, to include osteochondroma of the left fibula and restless leg syndrome, and to include as secondary to bilateral foot disabilities have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107(a) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate her claims in September 2007.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

The Veteran was afforded VA examinations in January 2008, April 2012, January 2013, February 2016, and March 2017.  The Board finds the February 2016 and March 2017 opinions particularly probative.  There is no argument or indication that these opinions are inadequate or that the findings are otherwise deficient.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the appeal.

Legal Criteria

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability;  (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as organic diseases of the nervous system, if the disease becomes manifest to a compensable degree within one year after service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board")). 

Facts

The Veteran contends that she has degenerative chronic arthritis from her time in active service.  9/21/2007 VA 21-526 Veterans Application for Compensation or Pension, at 6.  She also contends that her leg pain began in-service and is secondary to her bilateral foot disability.  See April 2010 and September 2016 hearing testimony.

At an April 1988 enlistment examination the Veteran's legs were found to be normal.  10/15/2007 Medical Treatment Record-Government Facility, at 4.  In a May 1988 service treatment record the Veteran reported a five-day history of pain in the upper legs.  She also had calf pain.  The Veteran's pain was attributed to indirect trauma and she was diagnosed with a muscle strain and put on physical profile for three days.  Id., at 16.  Thereafter, the service treatment records do not reflect complaints or treatment with regard to the legs.  At the time she separated from this initial period of active service in September 1988, the Veteran signed a statement which was stamped on her April 1988 entrance examination report asserting that her physical condition had not changed since this examination.  2/9/2008 Medical Treatment Record-Government Facility, at 1.  An April 1992 periodic examination reflects that the Veteran's legs were normal.  10/15/2007 Medical Treatment Record-Government Facility, at 2.  However, in the accompanying report of medical history, the Veteran did indicate that she had a history of cramps in her legs.  A physician's notation reflects that the Veteran's cramps were experienced soon after using a home treadmill and occurred more often in the left leg than the right leg.  Id., at 20.

In correspondence dated September 2007, the Veteran's aunt and mother stated that they had observed the Veteran with arthritis and that she had decreasing physical abilities since 1988 due to injuries sustained during service, as well as chronic pain and lost mobility.  10/15/2007 Medical Treatment Record-Non-Government Facility, at 3-4.

The Veteran was afforded a VA examination in January 2008.  She reported that her leg pain had been present for ten years.  She described daily bilateral leg pain which was present in the thighs, knees, and calves.  She stated that her leg discomfort woke her up at night.  She denied any localized joint pain.  She conveyed that she had never been diagnosed with degenerative arthritis.  Her claim was in reference to non-specific diffuse lower extremity pain.  The examiner concluded that her symptoms were more typical of restless leg syndrome or periodic limb movement disorder.  An x-ray study performed in connection with this examination reflected that the Veteran did not have degenerative joint disease involving either knee.  The examination revealed her gait to be normal.  She was found to have a bony lesion at the proximal aspect of the left fibula probably representing an exostosis or posttraumatic change.  1/25/2008 VA Examination (For Joints), at 2, 3-4; 1/25/2008 VA Examination (For Feet), at 5.

At her hearing in April 2010, the Veteran stated that at the January 2008 VA examination, the examiner informed her that the bony lesion/bone spur in her left knee was caused by the shifting of her feet from an arched position to becoming flat.  She also stated that she had much pain, which she described as arthritic pain.  4/19/2010 Hearing Testimony, at 10-11.

In April 2012, the Veteran was afforded another VA examination.  The examiner diagnosed restless leg syndrome and osteochondroma of the left fibula.  X-rays performed in connection with this examination showed no degenerative joint disease involving either knee.  The examiner opined that the Veteran's osteochondroma of the left fibula was a benign bone tumor and had absolutely no relation to the feet or military service; it was not caused or aggravated by service, or by her service-connected bilateral foot disorder.  He further stated that it was of unknown etiology and did not cause pain or any other symptoms.  It was picked up incidentally on x-ray.  4/30/2012 VA Examination, at 7, 16-17.  In a January 2013 addendum opinion, the examiner stated that episodes of occasional leg cramps in military service were not consistent with a diagnosis of restless leg syndrome.  He opined that the restless leg syndrome was less likely as not related to, or the result of military service.  1/23/2013 VA Examination.

The Veteran was afforded another VA examination in February 2016.  X-rays performed reflected no degenerative joint disease involving either knee.  Her exostosis of the left fibula was determined to be less likely as not related to her active duty service or secondary to her pes planus.  The examiner explained that there was no objective medical evidence that the exostosis of the left fibula was present during service.  Additionally, the examiner was not aware of any repeated peer review studies confirming a cause and effect relationship between exostosis formation, pes planus and leg cramps.  2/19/2016 VA Examination, at 11-12.

The examiner further determined that the Veteran's restless leg syndrome was not caused or aggravated by her pes planus.  It was explained that there was no medical literature addressing a connection between pes planus (flat feet) and restless leg syndrome and consultation with a podiatrist revealed that there is no biomedical relationship between pes planus and leg cramps.  Id., at 12.

At her September 2016 hearing, the Veteran stated that her pain and arthritis were due to her restless leg syndrome.  She also stated that her foot issues including callous, leg and knee spasms, and cramps have altered her gait, leading to her leg problems.  She began having leg problems in basic training from long marches.  She continued to have symptoms, but the pain significantly increased from 2005 to 2007.  She also stated that the surgeon who performed a foot surgery indicated that her leg problems were from her pes planus symptoms.  She believed this was likely written in her medical records.  9/19/2016 Hearing Testimony, at 12, 13-15, 18-19.  Review of medical records did not this information.  

In an additional March 2017 medical opinion, the examiner from February 2016 determined that the Veteran's restless leg syndrome was less likely than not incurred in or caused by service.  The definition of restless leg syndrome, per Dynamed, is an irresistible urge to move the legs usually at rest relieved with movement in evening or at night.  It was explained that this definition was not consistent with the Veteran's symptom history of leg cramps and calf pain in-service.  3/28/2017 C&P Examination.




Analysis

At the outset, the Board acknowledges that the Veteran has been diagnosed with osteochondroma of the left fibula and restless leg syndrome.  The question for consideration is whether any leg disability is due to active service, to include as secondary to Veteran's bilateral foot disabilities.

As noted above, the Veteran complained of pain in her calves and upper legs while in active service in May 1988.  In the present case, the weight of the evidence is against a finding that this event led to the presently diagnosed osteochondroma of the left fibula or restless leg syndrome.

The Veteran's service treatment records do not reveal complaint, diagnosis, or treatment of osteochondroma of the left fibula or restless leg syndrome.

The February 2016 examiner noted that there was no objective medical evidence that the Veteran had osteochondroma of the left fibula in service.  Additionally, her enlistment examination in April 1988 found her legs to be normal.  She further attested that there was no change in September 1988 when separating from service.  A periodic examination after service in April 1992 also found her to have normal legs.  

The clinician in March 2017 explained that restless leg syndrome was not consistent with the Veteran's history of leg cramps and calf pain and therefore not due to active service.

In sum, service records and post-service records do not show evidence of osteochondroma of the left fibula or restless leg syndrome until almost two decades after discharge from active duty.  There is no medical evidence or medical literature linking her disabilities to service.  As such, the weight of the competent medical evidence is against a finding that her disabilities were incurred in or caused by service.

The Board must also consider whether service connection can be granted as a secondary condition to bilateral foot disabilities.  The evidence does not support a finding that either disability was caused or aggravated by bilateral foot disabilities.

As noted above, the February 2016 examiner determined that the Veteran's osteochondroma of the left fibula was not caused or aggravated by bilateral foot disabilities.  The Veteran stated that the January 2008 VA examiner informed her that her osteochondroma was caused by a shifting in her arch becoming flat.  However, this information is not found in the report.  Additionally, her surgeon reportedly told her that there was connection between her bilateral foot disabilities and her leg problems.  In this regard, the Board notes that hearsay medical evidence, as transmitted by layperson, is of limited probative value.  Indeed, the connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence. Robinette v. Brown, 8 Vet. App. 69 (1995).  In any event, the information described by the Veteran was not found in a review of medical records.  Moreover, the February 2016 examiner did not find peer review studies to support the assertion that there is a cause and effect relationship between exostosis formation, pes planus and leg cramps.

The February 2016 examiner further determined that her restless leg syndrome was not caused or aggravated by bilateral foot disabilities.  As explained above, there was no medical literature to support the Veteran's contentions of a connection between her pes planus and restless leg syndrome.  Further, there was no biomedical relationship between pes planus and leg cramps.

The examiner in February 2016 and March 2017 took medical literature and the rest of the claims file into consideration when making the determinations.  The opinions were accompanied by clear rationales.  For these reasons, they are deemed highly probative.  Moreover, no other competent evidence of record refutes the examiner's opinions.  As such, the weight of the competent medical evidence is against a link between the Veteran's osteochondroma of the left fibula and restless leg syndrome and her bilateral foot disabilities.  The Veteran's own contentions and beliefs as to whether her current leg disabilities are related to service or to other service-connected disability are not deemed probative evidence in this case, as the question of nexus here involves complex medical questions beyond the purview of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  

The Board must also consider whether service connection can be granted based on a chronic disease.

The Veteran has characterized her leg pain as arthritis.  The Veteran's mother and aunt also say they observed the Veteran to have arthritis.

In this regard, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the disability involves an internal medical process that is not identifiable to a layperson.  Jandreau, 492 F.3d 1372.  Indeed, radiologic studies taken by a medical professional are required to properly identify arthritis.  In this case, such studies were performed and failed to demonstrate the presence of arthritis.  Thus, the weight of the evidence is against such finding; hence, a chronic disease is not at issue and the provisions of presumptive service connection under 38 C.F.R. § 3.309(a) are not for application. As such, continuity of symptomatology could not, standing alone, enable a grant of service connection in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As noted above, in order to establish service connection, the evidence must be at least in equipoise as to whether the current disability is related to service.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including a connection, if any, between the current disability and an in-service incident.  38 U.S.C.A. § 5107 (a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Based on the evidence set forth above, it is not shown that the Veteran's leg disabilities began in service, are the result of any medical condition incurred in service, or are otherwise related to the Veteran's active duty service.  In the absence of such evidence, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).


ORDER

Service connection for a bilateral leg disability, claimed as arthritis, to include osteochondroma and restless leg syndrome, and to include as secondary to bilateral foot disabilities, is denied.





_____________________________
______________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


